Case 19-31323-KLP           Doc 49     Filed 11/14/19 Entered 11/14/19 08:57:42                   Desc Main
                                       Document     Page 1 of 4




                                    United States Bankruptcy Court
                                     Eastern District of Virginia
                                          Richmond Division

In Re:                                                    BCN#: 19-31323-KLP
Cathy Mickens                                             Chapter: 7
        Debtor
Nationstar Mortgage LLC d/b/a Mr. Cooper
or present noteholder,
        Movant/Secured Creditor,
v.
Cathy Mickens
        Debtor
and
Lynn L. Tavenner
        Trustee
        Respondents


                                    Order Granting Relief From Stay

       Upon consideration of the motion of Nationstar Mortgage LLC d/b/a Mr. Cooper to modify the
       automatic stay; it is

       Ordered that the automatic stay imposed by 11 U.S.C. §362 is modified to permit the movant its

successors and assigns to enforce the lien of its deed of trust as it pertains to the real property located at

11443 145Th Street, Jamaica, NY 11436, and is more particularly described as follows:

       ALL that certain plot, piece or parcel of land, situate, lying, and being in the Fourth Ward of the

Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Thomas J. Gartner, Esquire
VSB #79340
Mary F. Balthasar Lake, Esquire
VSB #34899
Nicole McKenzie, Esquire
VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800
19-281074
Case 19-31323-KLP          Doc 49    Filed 11/14/19 Entered 11/14/19 08:57:42                  Desc Main
                                     Document     Page 2 of 4


       Borough and County of Queens, City and State of New York, bounded and described as follows:

       BEGINNING at a point on the easterly side of 145th Street, distant 299 feet 10 inches southerly
       from the corner formed by the intersection of the easterly side of 145th Street with the southerly
       side of 114th Avenue;

       RUNNING THENCE easterly and parallel with the southerly side of 114th Avenue and part of the
       distance through a party wall, 100 feet;

       THENCE southerly and parallel with the easterly side of 145th Street, 14 feet 2 inches;

       THENCE westerly and again parallel with the southerly side of 114th Avenue and again part of the
       distance through a party wall, 100 feet;

       THENCE northerly along the easterly side of 145th Street, 14 feet 2 inches to the point or place of
       BEGINNING.

which relief shall extend to the purchaser at the foreclosure sale to allow the purchaser to take such

action under state law, as may be necessary, to obtain possession of the property.


        Movant shall forbear exercising the relief from stay for a period of 120 days from the date of

the entry of this order to allow Trustee, Lynn L. Tavenner, time to attempt to sell the property.

Trustee, Lynn L. Tavenner, shall have the right, before the time period has elapsed, to request from the

court an extension of this time.




 Nov 13 2019                                              /s/ Keith L. Phillips
_________________________                                _________________________________
Date                                                     The Honorable Judge Keith L. Phillips
                                                         United States Bankruptcy Judge

                                                         Notice of Judgment or
                                                                                   Nov 14 2019
                                                         Order Entered on Docket ____________


I ask for this:

/s/ Mary F. Balthasar Lake

Gregory N. Britto, Esquire
William M. Savage, Esquire
Malcolm B. Savage, III, Esquire
Case 19-31323-KLP       Doc 49    Filed 11/14/19 Entered 11/14/19 08:57:42            Desc Main
                                  Document     Page 3 of 4



Thomas J. Gartner, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Counsel for Movant


Seen:

/s/ Lynn L. Tavenner with Express Permission
______________________________
LYNN L. TAVENNER, Trustee

I certify that I have served the proposed Order upon all necessary parties to the action by first
class mail, postage prepaid, on the ____12th ____ day of ____November_______, 2019.

/s/ Mary F. Balthasar Lake

Gregory N. Britto, Esquire
William M. Savage, Esquire
Malcolm B. Savage, III, Esquire
Thomas J. Gartner, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Counsel for Movant

              Copies of this order are to be sent to:

Shapiro & Brown, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320

Boleman Law Firm, P.C.
P.O. Box 11588
Richmond, VA 23230

Lynn L. Tavenner
20 North Eighth Street, Second Floor
Richmond, VA 23219

Cathy Mickens
2621 Reba Court
Glen Allen, VA 23060



                                       CERTIFICATION
Case 19-31323-KLP         Doc 49    Filed 11/14/19 Entered 11/14/19 08:57:42                Desc Main
                                    Document     Page 4 of 4


       The undersigned certifies that the foregoing Order Granting Relief from Stay is identical to the
form order required by Administrative Order 10-2 and that no modifications, additions, or deletions have
been made.


       /s/ Mary F. Balthasar Lake



Gregory N. Britto, Esquire
William M. Savage, Esquire
Malcolm B. Savage, III, Esquire
Thomas J. Gartner, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Attorney for Movant


                                         CERTIFICATION

       Pursuant to Local Rule 9022-1(C), I hereby certify that all necessary parties have endorsed the
above order.

       /s/ Mary F. Balthasar Lake


Gregory N. Britto, Esquire
William M. Savage, Esquire
Malcolm B. Savage, III, Esquire
Thomas J. Gartner, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Attorney for Movant


19-281074
